563 So. 2d 260 (1990)
Dexter Phillip LYONS
v.
AIRDYNE LAFAYETTE, INC., Wayne Hebert; and Pacific Marine Insurance Company.
No. 90-C-0811.
Supreme Court of Louisiana.
June 22, 1990.
PER CURIAM.
Granted. There is a genuine issue of material fact whether plaintiff's co-employee intentionally shot the stream of compressed air at plaintiff and injured him or whether the co-employee accidentally released the stream while repairing the compressor. There is circumstantial evidence from which one could reasonably infer that the act was intentional, and weighing of factual evidence is inappropriate on a motion for summary judgment. The case of Caudle v. Betts, 512 So. 2d 389 (La. 1987), while presenting similar issues, was decided after trial on the merits.
The judgment of the lower court is reversed, the motion for summary judgment is denied, and the case is remanded to the district court for further proceedings.